DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para.13 and 22 has the same issue as claims 6 and 15, first electrode should be first stem electrode, second electrode should be second stem electrode (see 112(b) rejection below).
Also, the specification related to claims 3, 12 and 20 need to be corrected as well (see 112(b) rejection below).
Appropriate correction is required.

Claim Objections
Claims 6, 7, 16 and 18 objected to because of the following informalities:  
Claim 6 should be depended on claim 2 instead of claim 1, see 112(b) rejection below, only claim 2 cited the first stem electrode and the second stem electrode.
Last line of claims 7 and 16, the word “subpixles” should be “subpixels”; and
Line 4 of last paragraph of claim 18, the word “subpixles” should be “subpixels”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 12, 15 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 15, the claim limitations, “each of the first electrode and the second electrode has a bending line structure, and the first electrode and the second electrode overlap at the bending line structure” are considered to be indefinite. The claim limitations “each of the first electrode and the second electrode has a bending line structure, and the first electrode and the second electrode overlap at the bending line structure” appear to contradict the original disclosure. There is no original disclosure discloses “each of the first electrode and the second electrode has a bending line structure, and the first electrode and the second electrode overlap at the bending line structure”. However, Figure 5 and para.66 disclose “each of the first stem electrode and the second stem electrode has a bending line structure, and the first stem electrode and the second stem electrode overlap at the bending line structure”. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “each of the first stem electrode and the second stem electrode has a bending line structure, and the first stem electrode and the second stem electrode overlap at the bending line structure” - -. 
Regarding claims 3, 12 and 20, the claim limitations, “wherein the first branch electrodes are disposed at an angle between 80°-100° with respect to the second direction, and the second branch electrodes are disposed at an angle between 80°-100° with respect to the second direction” appear to contradict the original disclosure. There is no original disclosure discloses “wherein the first branch electrodes are disposed at an angle between 80°-100° with respect to the second direction, and the second branch electrodes are disposed at an angle between 80°-100° with respect to the second direction”. However, Figure 2 and para.60 disclose sum of both angle equal to 80°-100°, not each angle itself equal to 80°-100°. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “wherein the first branch electrodes are disposed at an angle 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 9, 10 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 2016/0202543.
Regarding claim 1, Park discloses a display panel, in at least figs.1-8B, comprising: 
a first substrate (120); 
a second substrate (110) disposed opposite to the first substrate; 
a liquid crystal layer (3) sandwiched between the first substrate and the second substrate; 
a first electrode (270) disposed on a side of the first substrate adjacent to the liquid crystal layer; 
a second electrode (191) disposed on a side of the second substrate adjacent to the liquid crystal layer; and 
a plurality of pixel units (see figs.1 and 7-8B) arranged in an array; 
wherein the pixel units comprise a plurality of subpixel areas (see figs.1-6 shows one of the subpixel areas), the second electrode comprises at least a stem electrode (the center crossing electrode of 191a2 of fig.3) and a plurality of branch electrodes (see branch electrodes of 191a2 of fig.3) disposed in corresponding one of the subpixel areas, each of the subpixel areas is divided into at least four liquid crystal domains by the stem electrode (see 191a2 of fig.3), each of the liquid crystal domains comprises a plurality of the branch electrodes spaced apart from each other (see branch electrodes of 191a2 of fig.3), and the branch electrodes in adjacent two of the liquid crystal domains extend in different directions (see branch electrodes of 191a2 of fig.3); 
wherein the stem electrode is disposed at an angle (zero degree angle) with respect to a first direction or a second direction (see fig.3), wherein the first direction is a horizontal direction and the second direction is a vertical direction (see fig.3), wherein the stem electrode comprises a first stem electrode (horizontal electrode of 191a2) and a second stem electrode (vertical electrode of 191a2), and the branch electrodes in each of the liquid crystal domains are disposed in parallel with and equally spaced apart from each other (see fig.3).  
Regarding claim 3, Park discloses the liquid crystal domains comprise a first liquid crystal domain (upper left domain) provided with a plurality of first branch electrodes, and a second liquid crystal domain (upper right domain) provided with a plurality of second branch electrodes, wherein the first branch electrodes are disposed at an angle with respect to the second direction (45°, see fig.3), and the second branch electrodes are disposed at an angle with respect to the second direction (45°, see fig.3), the sum of these two angles is between 80°-100° (see fig.3, the sum of these two angles is 90°).
Regarding claim 9, Park discloses a display panel, in at least figs.1-8B, comprising: 
a first substrate (120); 
a second substrate (110) disposed opposite to the first substrate; 
a liquid crystal layer (3) sandwiched between the first substrate and the second substrate; 
a first electrode (270) disposed on a side of the first substrate adjacent to the liquid crystal layer; 
a second electrode (191) disposed on a side of the second substrate adjacent to the liquid crystal layer; and 
a plurality of pixel units (see figs.1 and 7-8B) arranged in an array; 
wherein the pixel units comprise a plurality of subpixel areas (see figs.1-6 shows one of the subpixel areas), the second electrode comprises at least a stem electrode (the center crossing electrode of 191a2 of fig.3) and a plurality of branch electrodes (see branch electrodes of 191a2 of fig.3) disposed in corresponding one of the subpixel areas, each of the subpixel areas is divided into at least four liquid crystal domains by the stem electrode (see 191a2 of fig.3), each of the liquid crystal domains comprises a plurality of the branch electrodes spaced apart from each other (see branch electrodes of 191a2 of fig.3), and the branch electrodes in adjacent two of the liquid crystal domains extend in different directions (see branch electrodes of 191a2 of fig.3); 
wherein the stem electrode is disposed at an angle (zero degree angle) with respect to a first direction or a second direction (see fig.3), wherein the first direction is a horizontal direction and the second direction is a vertical direction (see fig.3).
Regarding claim 10, Park discloses the branch electrodes in each of the liquid crystal domains are disposed in parallel with and equally spaced apart from each other (see fig.3).  
Regarding claim 18, Park discloses a display panel, in at least figs.1-8B, comprising: 
a first substrate (120); 
a second substrate (110) disposed opposite to the first substrate; 
a liquid crystal layer (3) sandwiched between the first substrate and the second substrate; 
a first electrode (270) disposed on a side of the first substrate adjacent to the liquid crystal layer; 
a second electrode (191) disposed on a side of the second substrate adjacent to the liquid crystal layer; and 
a plurality of pixel units (see figs.1 and 7-8B) arranged in an array; 
wherein the pixel units comprise a plurality of subpixel areas (see figs.1-6 shows one of the subpixel areas), the second electrode comprises at least a stem electrode (the center crossing electrode of 191a2 of fig.3) and a plurality of branch electrodes (see branch electrodes of 191a2 of fig.3) disposed in corresponding one of the subpixel areas; 
wherein each of the subpixel areas is divided into at least four liquid crystal domains by the stem electrode (see fig.3), each of the liquid crystal domains comprises a plurality of the branch electrodes spaced apart from each other (see at least branch electrodes of 191a2 of fig.3), and the branch electrodes in adjacent two of the liquid crystal domains extend in different directions (see at least branch electrodes of 191a2 of fig.3); 
wherein each of the subpixel areas is provided with a primary pixel (191a2) and a plurality of second subpixels (four second subpixels of 191b) surrounding the primary pixel (see fig.3), wherein a spacing (a spacer between the 191a2 and 191b, see fig.3) is provided between the primary subpixel and the second subpixels, and when different voltages are applied to the primary subpixel and the second subpixels, liquid crystal molecules in the display panel are provided in three different types of inversions (see fig.1 and para.77).  
Regarding claim 19, Park discloses the branch electrodes in each of the liquid crystal domains are disposed in parallel with and equally spaced apart from each other (see fig.3).  
Regarding claim 20, Park discloses the liquid crystal domains comprise a first liquid crystal domain (upper left domain) provided with a plurality of first branch electrodes, and a second liquid crystal domain (upper right domain) provided with a plurality of second branch electrodes, wherein the first branch electrodes are disposed at an angle with respect to the second direction (45°, see fig.3), and the second branch electrodes are disposed at an angle with respect to the second direction (45°, see fig.3), the sum of these two angles is between 80°-100° (see fig.3, the sum of these two angles is 90°).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2011/0141420 in view of Shin US 2017/0235194.
Regarding claim 1, Chen discloses a display panel, in at least figs.2-4, comprising: 
a first substrate (34); 
a second substrate (32) disposed opposite to the first substrate; 
a liquid crystal layer (40) sandwiched between the first substrate and the second substrate; 
a second electrode (42) disposed on a side of the second substrate adjacent to the liquid crystal layer; and 
a plurality of pixel units arranged in an array (it’s inherent to have a plurality of pixel units arranged in an array, see figs.2-4); 
wherein the pixel units comprise a plurality of subpixel areas (42), the second electrode comprises at least a stem electrode (420) and a plurality of branch electrodes (421-424) disposed in corresponding one of the subpixel areas, each of the subpixel areas is divided into at least four liquid crystal domains (see fig.4) by the stem electrode, each of the liquid crystal domains comprises a plurality of the branch electrodes spaced apart from each other (see fig.4), and the branch electrodes in adjacent two of the liquid crystal domains extend in different directions (see fig.4); 
wherein the stem electrode is disposed at an angle with respect to a first direction (horizontal direction, see fig.4) or a second direction (vertical direction, see fig.4), wherein the first direction is a horizontal direction and the second direction is a vertical direction (see fig.4), wherein the stem electrode comprises a first stem electrode and a second stem electrode (see fig.4, there are a first stem electrode and a second stem electrode connected to each other), and the branch electrodes in each of the liquid crystal domains are disposed in parallel with and equally spaced apart from each other (see fig.4).  
Chen does not explicitly disclose a first electrode disposed on a side of the first substrate adjacent to the liquid crystal layer.
Shin discloses a display panel, in at least figs.1-3, a first electrode (CE) disposed on a side of the first substrate (SUB2) adjacent to the liquid crystal layer (LCL) for the purpose of generating an electric field in the liquid crystal layer with the pixel electrode (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first electrode disposed on a side of the first substrate adjacent to the liquid crystal layer as taught by Shin in the display panel of Chen for the purpose of generating an electric field in the liquid crystal layer with the pixel electrode.
Regarding claim 2, Chen discloses the first stem electrode intersects Page 21 of 27the second stem electrode (see fig.4), the first stem electrode is connected to two opposite sides of the subpixel area (see fig.4), and the second stem electrode is connected to another two opposite sides of the subpixel area (see fig.4).  
Regarding claim 3, Chen discloses the liquid crystal domains comprise a first liquid crystal domain (see upper left side of fig.4) provided with a plurality of first branch electrodes (422), and a second liquid crystal domain (see upper right side of fig.4) provided with a plurality of second branch electrodes (421), wherein the first branch electrodes are disposed at an angle with respect to the second direction (165°-90°=75°, see figs.3 and 4 and para.21), and the second branch electrodes are disposed at an angle with respect to the second direction (90°-75°=15°, see figs.3 and 4 and para.21), the sum of these two angles is between 80°-100° (see fig.4, the sum of these two angles is 90°).
Regarding claim 4, Chen discloses an angle between the first stem electrode (horizontal portions of 420) and the first direction and an angle between the second stem electrode (vertical portion of 420) and the second direction are between 0°-25° (115°-90°=25° or 25°-30°, para.21), respectively.  
Regarding claim 5, Chen discloses the first stem electrode (horizontal portions of 420) is divided into two parts by the second stem electrode (vertical portion of 420), and the first stem electrode and the second stem electrode intersect at a first intersection point and a second intersection point (see fig.4).  
Regarding claim 9, Chen discloses a display panel, in at least figs.2-4, comprising: 
a first substrate (34); 
a second substrate (32) disposed opposite to the first substrate; 
a liquid crystal layer (40) sandwiched between the first substrate and the second substrate; 
a second electrode (42) disposed on a side of the second substrate adjacent to the liquid crystal layer; and 
a plurality of pixel units arranged in an array (it’s inherent to have a plurality of pixel units arranged in an array, see figs.2-4); 
wherein the pixel units comprise a plurality of subpixel areas (42), the second electrode comprises at least a stem electrode (420) and a plurality of branch electrodes (421-424) disposed in corresponding one of the subpixel areas, each of the subpixel areas is divided into at least four liquid crystal domains (see fig.4) by the stem electrode, each of the liquid crystal domains comprises a plurality of the branch electrodes spaced apart from each other (see fig.4), and the branch electrodes in adjacent two of the liquid crystal domains extend in different directions (see fig.4); 
wherein the stem electrode is disposed at an angle with respect to a first direction (horizontal direction, see fig.4) or a second direction (vertical direction, see fig.4), wherein the first direction is a horizontal direction and the second direction is a vertical direction (see fig.4).
Chen does not explicitly disclose a first electrode disposed on a side of the first substrate adjacent to the liquid crystal layer.
Shin discloses a display panel, in at least figs.1-3, a first electrode (CE) disposed on a side of the first substrate (SUB2) adjacent to the liquid crystal layer (LCL) for the purpose of generating an electric field in the liquid crystal layer with the pixel electrode (para.82).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first electrode disposed on a side of the first substrate adjacent to the liquid crystal layer as taught by Shin in the display panel of Chen for the purpose of generating an electric field in the liquid crystal layer with the pixel electrode.
Regarding claim 10, Chen discloses the branch electrodes in each of the liquid crystal domains are disposed in parallel with and equally spaced apart from each other (see fig.4).  
Regarding claim 11, Chen discloses the stem electrode comprises a first stem electrode and a second stem electrode (see fig.4, there are a first stem electrode and a second stem electrode connected to each other), the first stem electrode intersects the second stem electrode (see fig.4), the first stem electrode is connected to two opposite sides of the subpixel area, and the second stem electrode is connected to another two opposite sides of the subpixel area (see fig.4).  
Regarding claim 12, Chen discloses the liquid crystal domains comprise a first liquid crystal domain (see upper left side of fig.4) provided with a plurality of first branch electrodes (422), and a second liquid crystal domain (see upper right side of fig.4) provided with a plurality of second branch electrodes (421), wherein the first branch electrodes are disposed at an angle with respect to the second direction (165°-90°=75°, see figs.3 and 4 and para.21), and the second branch electrodes are disposed at an angle with respect to the second direction (90°-75°=15°, see figs.3 and 4 and para.21), the sum of these two angles is between 80°-100° (see fig.4, the sum of these two angles is 90°).
Regarding claim 13, Chen discloses an angle between the first stem electrode (horizontal portions of 420) and the first direction and an angle between the second stem electrode (vertical portion of 420) and the second direction are between 0°-25° (115°-90°=25° or 25°-30°, para.21), respectively.  
Regarding claim 14, Chen discloses the first stem electrode (horizontal portions of 420) is divided into two parts by the second stem electrode (vertical portion of 420), and the first stem electrode and the second stem electrode intersect at a first intersection point and a second intersection point (see fig.4).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2011/0141420 in view of Shin US 2017/0235194 as applied to claim 2 above, and further in view of Yamaguchi US 2004/0044690.
Regarding claim 6, Chen in view of Shin does not explicitly disclose each of the first stem electrode and the second stem electrode has a bending line structure, and the first stem electrode and the second stem electrode overlap at the bending line structure.  
Yamaguchi discloses a display panel, in at least figs.6A-8C, the first stem electrode and the second stem electrode can have different shapes/patterns for the purpose of forming a pixel electrode pattern (para.28-30).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first stem electrode and the second stem electrode can have different shapes/patterns as taught by Yamaguchi in the display panel of Chen in view of Shin in order to have each of the first stem electrode and the second stem electrode has a bending line structure, and the first stem electrode and the second stem electrode overlap at the bending line structure because Chen only not teach each of the first stem electrode and the second stem electrode has a bending line structure/shape in fig.4 for the purpose of forming a pixel electrode pattern.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2011/0141420 in view of Shin US 2017/0235194 as applied to claim 11 above, and further in view of Yamaguchi US 2004/0044690.
Regarding claim 15, Chen in view of Shin does not explicitly disclose each of the first stem electrode and the second stem electrode has a bending line structure, and the first stem electrode and the second stem electrode overlap at the bending line structure.  
Yamaguchi discloses a display panel, in at least figs.6A-8C, the first stem electrode and the second stem electrode can have different shapes/patterns for the purpose of forming a pixel electrode pattern (para.28-30).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first stem electrode and the second stem electrode can have different shapes/patterns as taught by Yamaguchi in the display panel of Chen in view of Shin in order to have each of the first stem electrode and the second stem electrode has a bending line structure, and the first stem electrode and the second stem electrode overlap at the bending line structure because Chen only not teach each of the first stem electrode and the second stem electrode has a bending line structure/shape in fig.4 for the purpose of forming a pixel electrode pattern.
Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record does not disclose or suggest a display panel having each of the subpixel areas is provided with a red subpixel, a green subpixel, and a blue subpixel, wherein one of the red subpixel, the green subpixel, or the blue subpixel is defined as a primary subpixel, the other ones of the red subpixel, the green Page 22 of 27subpixel, and the blue subpixel are defined as second subpixels, and the second subpixels are disposed surrounding the primary subpixel, wherein a spacing is provided between the primary subpixel and the second subpixels, along with other claim limitations. Claim 8 is depended on claim 7 so it is allowable for the same reason.
Park US 2016/0202543, Chen US 2011/0141420, Shin US 2017/0235194, Chen US 2015/0015829 (figs.1-3E) and Yamaguchi US 2004/0044690, either singularly or in combination, does not disclose or suggest a display panel having each of the subpixel areas is provided with a red subpixel, a green subpixel, and a blue subpixel, wherein one of the red subpixel, the green subpixel, or the blue subpixel is defined as a primary subpixel, the other ones of the red subpixel, the green Page 22 of 27subpixel, and the blue subpixel are defined as second subpixels, and the second subpixels are disposed surrounding the primary subpixel, wherein a spacing is provided between the primary subpixel and the second subpixels, along with other claim limitations. Claim 8 is depended on claim 7 so it is allowable for the same reason.
Regarding claim 16, the prior art of record does not disclose or suggest a display panel having each of the subpixel areas is provided with a red subpixel, a green subpixel, and a blue subpixel, wherein one of the red subpixel, the green subpixel, or the blue subpixel is defined as a primary subpixel, the other ones of the red subpixel, the green Page 22 of 27subpixel, and the blue subpixel are defined as second subpixels, and the second subpixels are disposed surrounding the primary subpixel, wherein a spacing is provided between the primary subpixel and the second subpixels, along with other claim limitations. Claim 17 is depended on claim 16 so it is allowable for the same reason.
Park US 2016/0202543, Chen US 2011/0141420, Shin US 2017/0235194, Chen US 2015/0015829 (figs.1-3E) and Yamaguchi US 2004/0044690, either singularly or in combination, does not disclose or suggest a display panel having each of the subpixel areas is provided with a red subpixel, a green subpixel, and a blue subpixel, wherein one of the red subpixel, the green subpixel, or the blue subpixel is defined as a primary subpixel, the other ones of the red subpixel, the green Page 22 of 27subpixel, and the blue subpixel are defined as second subpixels, and the second subpixels are disposed surrounding the primary subpixel, wherein a spacing is provided between the primary subpixel and the second subpixels, along with other claim limitations. Claim 17 is depended on claim 16 so it is allowable for the same reason.
Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin US 2017/0235194 (figs.1-3) and Chen US 2015/0015829 (figs.1-3E) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871